Citation Nr: 1448470	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  14-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office located in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, a remand is necessary for an addendum to the October 2013 VA opinion.  

Initially, the Board observes that a determination has been made that the Veteran's service treatment records are missing and are presumed destroyed by fire.  In cases where records once in the hands of the government are lost or destroyed, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that his bilateral hearing loss disability is due to military noise exposure.  In particular, he points to his in-service military occupational specialty (MOS) of light weapons infantryman, as is confirmed by his DD Form 214, to establish that he was exposed to high levels of noise during his active service.  VA has indeed conceded in service noise exposure, as that is the basis for the grant of service connection for tinnitus.  

Further, both private medical evidence and the October 2013 VA/QTC examination report show the existence of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The question in this case is whether the Veteran's current hearing loss disability was caused by his conceded in-service noise exposure.

December 2010 private treatment notes show the presence of bilateral sensorineural hearing loss.  The physician assessed this as asymmetrical sensorineural hearing loss, and suggested the etiology to potentially be a mass or tumor in the Veteran's inner ear canals or sinuses.  The physician also noted the Veteran's long history of noise exposure.  In March 2011, the Veteran underwent MRI of the brain to evaluate for a mass causing hearing loss.  The findings were negative, specifically noting "negative MRI of the internal auditory canals for enhancing mass."  The private records otherwise do not discuss the etiology of the Veteran's hearing loss.

In October 2013, the Veteran was afforded a VA/QTC examination in order to assess the current nature and the etiology of his hearing loss.  The examiner, following physical examination and audiometry, confirmed the ongoing diagnosis of bilateral sensorineural hearing loss.  As to etiology, the examiner opined, 

Research indicates that hearing loss as a result of noise exposure will stabilize when the offending noise source is removed.  Veteran separated from military service in 1955.  There is no medical evidence post military service (1955) and prior to Riverside Medical Center testing (2010) which would support Veteran's claim of hearing loss as a result of noise exposure during service.  Furthermore, the asymmetry in hearing is suggestive of 'other' pathology and is not associated with a noise induced hearing loss.  Due to lack of evidence, it is my opinion that current hearing loss is less likely than not related to military service.

Unfortunately, the examiner's opinion is not fully explained with a well-reasoned rationale.  In particular, the opinion seems largely based upon a finding of asymmetrical hearing loss.  Again, however, the private physician in 2010 suggested the presence of asymmetrical hearing loss due to a mass in the inner ear or sinuses, but later diagnostic testing found no such mass.  The VA examiner did not otherwise explain how it was determined that the Veteran has asymmetrical hearing loss and why, if this sort of hearing loss is indeed present, it cannot be caused by the conceded in-service noise exposure.  Furthermore, the VA examiner's rationale is seemingly based upon a lack of medical evidence present at the time of service.  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the examiner referred to certain "research," which was neither identified, nor explained.  VA Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service (now Director of VA Compensation Service) indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  The examiner in this case neither fully explains the rationale for the opinion, nor recognizes the stance of VA on the issue of establishing service connection for noise exposed veterans.  For these reasons, the Board finds the October 2013 VA/QTC examiner's opinion, its rationale in particular, to be inadequate. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the cause of the Veteran's bilateral hearing loss disability.  The matter must be returned to the VA audiologist for an addendum to determine whether in-service noise exposure could cause the Veteran's current hearing loss disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

On remand, the RO or Appeals Management Center (AMC) should also obtain relevant ongoing VA and non-VA treatment records which may show treatment for the claimed disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant and ongoing VA and non-VA treatment records related to the Veteran's claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the RO/AMC should, if possible, return the claims file to the October 2013 VA/QTC examiner for an addendum opinion.  If that examiner is unavailable, then the claims file should be forwarded to another qualified VA audiologist for the addendum.  If a new examination is deemed necessary in order to render the opinion requested, the RO/AMC should schedule the Veteran for such examination.

An addendum is necessary to thoroughly address the cause of the Veteran's bilateral hearing loss disability, including whether it is likely, unlikely, or at least as likely as not, that the hearing loss was caused by the conceded in-service noise exposure.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

In rendering this opinion, if asymmetric hearing loss is deemed to exist, the examiner must explain the basis for the finding.  The examiner must recognize the conceded in-service noise exposure and explain the rationale for any opinion as to causation, whether the hearing loss is deemed asymmetric or not.  The examiner should also not rely solely upon medical studies that do not take into account this Veteran's current disability, medical history, and in-service noise exposure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



